                Case 20-11570-LSS             Doc 266       Filed 08/03/20       Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

PYXUS INTERNATIONAL INC., et al.,1
                                                                 Case No. 20-11570 (LSS)

         Debtors.                                                (Jointly Administered)


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the

admission pro hac vice of Margaret R. Westbrook, Esq. of the law firm of K&L Gates LLP, 4350

Lassiter at North Hills Avenue, Suite 300, Raleigh, NC 27609, to represent Solana Holdings

(“Solana Holdings”) in this action.


Dated: August 3, 2020                                       K&L GATES LLP
                                                            /s/ Steven L. Caponi
                                                            Steven L. Caponi (No. 3484)
                                                            Matthew B. Goeller (No. 6283)
                                                            600 N. King St., Suite 901
                                                            Wilmington, Delaware 19801
                                                            Telephone: (302) 416-7080
                                                            Email: steven.caponi@klgates.com
                                                                    matthew.goeller@klgates.com


                                    ORDER GRANTING MOTION
         IT IS HEREBY ORDERED Margaret R. Westbrook’s motion for admission pro hac vice

is granted.


    Dated: August 3rd, 2020                             LAURIE SELBER SILVERSTEIN
    Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE


1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
